Citation Nr: 1515060	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to November 1985, and from January to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided a VA examination for an opinion on whether her diabetes mellitus is related to service.  

She has alleged that she experienced symptoms of diabetes while in service, including frequent urination and extreme thirst, and was at least pre-diabetic before separating from service.  She has also asserted blurred vision, recurring infections (including urinary tract, yeast, and upper respiratory infections), fatigue, weakness, confusion, abdominal pain, nausea, and vomiting.  In the alternative, she argues that she had metabolic syndrome while in service, manifested by weight problems, high cholesterol, and a fasting glucose over 100.  In September 1985, her glucose was 103.  She asserts that her metabolic syndrome in service led to her diabetes.

She has asserted that her service-connected gastrointestinal condition was a manifestation of her developing diabetes.  Alternatively, she argues that her service-connected depression has aggravated her diabetes.  She has submitted medical articles supporting this theory.

On remand, a VA examination shall be scheduled, and additional attempts will be made to obtain treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her diabetes, and make attempts to obtain all records not already associated with the claims file.  

Specifically, ask for authorization to obtain records from Sinai Hospital (previously requested by the RO in November 2011), as well as records from St. Luke's Internal Medicine (mentioned in VA treatment records from 2011), and obtain all updated VA treatment records.

2.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that diabetes is related to service.
The examiner is asked to review the claims file prior to the examination and to support all rendered opinions with explanatory rationale pointing to specific evidence in the record and citing to accepted medical principles.

a.  Provide an opinion on whether it is as likely as not (50 percent or greater probability) that her diabetes incepted but was not diagnosed during active duty service.  The Veteran also argues that her weight gain, high cholesterol, and glucose readings in service were significant for metabolic syndrome or pre-diabetes, which led to her diabetes diagnosis.  She had a fasting glucose of 103 in September 1985.  Her active duty was from June 1980 to November 1985, and from January to April 1991.  

The examiner is asked to carefully review her STRs, and to opine on whether the evidence supports the development of diabetes, metabolic syndrome, or pre-diabetes while in service.  If she had metabolic syndrome, please also provide an opinion on whether she still currently has metabolic syndrome.

b.  Provide an opinion on whether it is as likely as not (50 percent or greater probability) that diabetes is caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by her service-connected gastrointestinal condition or depression.

The Veteran has submitted a medical article entitled "Bidirectional Association Between Depression and Type 2 Diabetes Mellitus in Women", which the examiner is asked to address.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




